DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11, 026, 776 in view of Hansegard et al. (US 2014/0187947; hereinafter Hansegard). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. US 11, 026, 776) are directed to a method of diagnosing and treating venous stenosis, comprising: using duplex ultrasound to measure cross section area of vein portion of a patient; making a determination that the cross sectional area is less than or equal to 90% of a calculated predetermined mean cross sectional area for a vein segment in which the vein portion is located; making a determination that the measured IVUS cross sectional area is less than 50% of the calculated IVUS predetermined mean cross-sectional area the vein segment in which the vein portion is located, and treating the vein portion by stenting using a stent of pre-determined calculated stent diameter for that vein portion. 
	U.S. Patent No. US 11, 026, 776 fails to explicitly state 3D duplex ultrasound. Hansegard discloses an ultrasound imaging system comprising 3D duplex ultrasound (see par. [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using 3D duplex ultrasound in the invention of U.S. Patent No. US 11, 026, 776), as taught by Hansegard, to be able to provide more information to the physician from volume image.  

Claim Objections
Claims 1, 6 and 10 objected to because of the following informalities:  the abbreviated terms “3D” and “2D” should be defined in its first occurrence in the claims.  Appropriate correction is required.
Claims 7 objected to because of the following informalities:  the abbreviated terms “CIV”, “EIV”, and “CFV” should be defined in its first occurrence in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Labropoulos et al. (“Criteria for defining significant central vein stenosis with duplex ultrasound”; Journal of Vascular Surgery; July 2007), in view of Giovanni Battista Mancini et al. (US 2003/0171894; hereinafter Giovanni), in view of Hansegard et al. (US 2014/0187947; hereinafter Hansegard).
	Regarding claims 1 and 3-4, 	Labropoulos discloses a system and method for determining criteria for a clinically significant vein stenosis with duplex ultrasound.  Labropoulos shows a method for diagnosing and treating venous stenosis (see objective and method on page 101), comprising: using duplex ultrasound to measure a cross-sectional area of a vein portion (see left column on page 102).  Furthermore, Labropoulos shows examining the vein portion with intravascular ultrasound when questionable finding was present on other imaging method since IVUS is more accurate (see left column on page 102; left column on page 106), and a cross-sectional area is calculated by IVUS (see right column on page 102), and making a determination that the measured IVUS cross-section area is less than 50% of a calculated IVUS predetermined mean cross-sectional area for the vein segment in which the vein portion is located (see right column on page 102), and treating the vein portion by stenting using a stent of pre-determined calculated stent diameter for that vein portion  (see methods on page 101; fig. 2).
	But, Labropoulos fails to explicitly state that the duplex ultrasound is 3D, using IVUS when the cross-sectional area is less than or equal to 90% of predetermined mean cross-sectional area for a vein segment, and where the calculated predetermined cross-sectional area is not measured from or determined from any said vein of said patient, or measured or determined from a cross section area of any non-stenotic vein portion in any other patient.
	Giovanni discloses a vessel evaluation method.  Giovanni teaches calculating where the calculated predetermined cross-sectional area is not measured from or determined from any said vein of said patient, or measured or determined from a cross section area of any non-stenotic vein portion in any other patient (see “population-based parameter for vessel” in par. [0012], [0056], [0156]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of where the calculated predetermined cross-sectional area is not measured from or determined from any said vein of said patient, or measured or determined from a cross section area of any non-stenotic vein portion in any other patient in the invention Labropoulos, as taught by Giovanni, to be able to characterize and the degree of potential stenosis. 
	But, Labropoulos fails to explicitly state that the duplex ultrasound is 3D, using IVUS when the cross-sectional area is less than or equal to 90% of predetermined mean cross-sectional area for a vein segment.
	Hansegard discloses an ultrasound imaging system comprising 3D duplex ultrasound (see par. [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using 3D duplex ultrasound in the invention of Labropoulos and Giovanni, as taught by Hansegard, to be able to provide more information to the physician from volume image.  

	But, Labropoulos, Giovanni, and Hansegard fail to explicitly state using IVUS when the cross-sectional area from duplex is less than or equal to 90% of predetermined mean minimal cross-sectional area for a vein segment.  As stated above, Labropoulos states that examining the vein portion with intravascular ultrasound when questionable finding was present on other imaging method since IVUS is more accurate (see left column on page 102; left column on page 106), and Raju states that a IVUS is more accurate to detect severe stenosis and can detect severe stenosis even when standard venography does not indicate an obstruction (see col. 2, lines 1-18); therefore, it would have been obvious and routine to one of ordinary skill in the art to further verify the severity of the stenosis when the cross-sectional area from duplex is less than or equal to 90% of predetermined mean minimal cross-sectional area for a vein segment.

	Regarding claims 2 and 5, Labropoulos and Giovanni disclose the invention substantially as described in the 103 rejection above; furthermore, Labropoulos shows using duplex ultrasound to identify a narrowest point of the vein and the cross sectional area is measured at the narrowest point (see left column on page 102).
Regarding claim 4, Labropoulos, Giovanni, and Hansegard disclose the invention substantially as described in the 103 rejection above; furthermore, Labropoulos shows the DUS measured cross sectional area is less than or equal to 70% of a predetermined value for the vein portion is diagnosed as a stenosis (see left column on page 102).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Labropoulos et al. (“Criteria for defining significant central vein stenosis with duplex ultrasound”; Journal of Vascular Surgery; July 2007), in view of Hansegard et al. (US 2014/0187947; hereinafter Hansegard), in view of Schmitt et al. (US 2011/0071404; hereinafter Schmitt).
	Regarding claim 6, Labropoulos discloses a system and method for determining criteria for a clinically significant vein stenosis with duplex ultrasound.  Labropoulos shows a method of diagnosing and treating venous stenosis (see objective and method on page 101), comprising: using duplex ultrasound to measure a diameter of a vein portion of a patient (see left column on page 102).  Furthermore, Labropoulos shows examining the vein portion with intravascular ultrasound when questionable finding was present on other imaging method since IVUS is more accurate (see left column on page 102; left column on page 106), and a cross-sectional area is calculated by IVUS (see right column on page 102), and making a determination that the measured IVUS cross-section area is less than 50% of a calculated IVUS predetermined mean cross-sectional area for the vein segment in which the vein portion is located (see right column on page 102), and inserting a stent using a stent of pre-determined calculated stent diameter for that vein portion (see methods on page 101; fig. 2).
	But, Labropoulos fails to explicitly state the duplex ultrasound is 3D, making a determination that measured diameter is less than or equal to 
    PNG
    media_image1.png
    29
    47
    media_image1.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located, wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient, or measured or determined from a dimeter of any non-stenotic vein portion in any other patient.
	Hansegard discloses an ultrasound imaging system comprising 3D duplex ultrasound (see par. [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using 3D duplex ultrasound in the invention of Labropoulos, as taught by Hansegard, to be able to provide more information to the physician from volume image.  
	But, Labropoulos and Hansegard fails to explicitly state making a determination that measured diameter is less than or equal to 
    PNG
    media_image1.png
    29
    47
    media_image1.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located, wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient, or measured or determined from a dimeter of any non-stenotic vein portion in any other patient.
	 Schmitt discloses an intravascular imaging device.  Schmitt teaches making a determination that a measured diameter is less than or equal to a predetermined stent dimeter for a vein segment in which the vein portion is located (see par. [0116], [0118]-[0122]; fig. 21 and 22), wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient (see par. [0116], [0118]-[0122]; fig. 21 and 22), or measured or determined from a dimeter of any non-stenotic vein portion in any other patient (see par. [0116], [0118]-[0122]; fig. 21 and 22).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of making a determination that a measured diameter is less than or equal to a predetermined stent dimeter for a vein segment in which the vein portion is located, wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient, or measured or determined from a dimeter of any non-stenotic vein portion in any other patient in the invention of Labropoulos and Hansegard, as taught by Schmitt, to be able to provide a optimized stent diameter, length and position. 
	But, Labropoulos and Schmitt fail to explicitly state a determination that measured diameter is less than or equal to 
    PNG
    media_image1.png
    29
    47
    media_image1.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located.  As stated above, Labropoulos states using 3D duplex ultrasound to measure the diameter of the vein portion of a patient, and Schmitt teaches making a determination that the measured diameter is less than or equal to a predetermined stent diameter for a vein segment; therefore, it would have been obvious and routine to one of ordinary skill in the art to further verify a determination that measured diameter is less than or equal to 
    PNG
    media_image1.png
    29
    47
    media_image1.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located since its held that selecting optimized range and size is obvious to one of ordinary skill in the art. 
	Regarding claim 7, Labropoulos, Hansegard and Schmitt disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the predetermined stent diameters are 18 mm for the CIV, 14 mm for the EIV and 12 mm for the CF, however, it would have been obvious and routine to one of ordinary skill in the art to have the predetermined stent diameters are 18 mm for the CIV, 14 mm for the EIV and 12 mm for the CF since its held that selecting optimized range and size is obvious and routine to one of ordinary skill in the art.
Regarding claim 8, Labropoulos, Hansegard and Schmitt disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the predetermined stent diameter increased by at least 2mm, however, it would have been obvious and routine to one of ordinary skill in the art to have the that the predetermined stent diameter increased by at least 2mm since its held that selecting optimized range and size is obvious and routine to one of ordinary skill in the art.
Regarding claim 9, Labropoulos, Hansegard and Schmitt disclose the invention substantially as described in the 103 rejection above; furthermore, Labropoulos shows the vein portion is chosen from a group consisting of: common and external iliac (bottom of left column on page 102), and common femoral veins (see methods on page 101).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Labropoulos et al. (“Criteria for defining significant central vein stenosis with duplex ultrasound”; Journal of Vascular Surgery; July 2007), in view of Schmitt et al. (US 2011/0071404; hereinafter Schmitt).
	
	Regarding claim 10, Labropoulos discloses a system and method for determining criteria for a clinically significant vein stenosis with duplex ultrasound.  Labropoulos shows a method of diagnosing and treating venous stenosis (see objective and method on page 101), comprising: using 2D duplex ultrasound to measure a diameter of a vein portion of a patient (see left column on page 102).  Furthermore, Labropoulos shows examining the vein portion with intravascular ultrasound when questionable finding was present on other imaging method since IVUS is more accurate (see left column on page 102; left column on page 106), and a cross-sectional area is calculated by IVUS (see right column on page 102), and making a determination that the measured IVUS cross-section area is less than 50% of a calculated IVUS predetermined mean cross-sectional area for the vein segment in which the vein portion is located (see right column on page 102), and inserting a stent using a stent of pre-determined stent diameter for that vein portion (see methods on page 101; fig. 2).
	But, Labropoulos fails to explicitly state making a determination that measured diameter is less than or equal to 
    PNG
    media_image2.png
    28
    54
    media_image2.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located, wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient, or measured or determined from a dimeter of any non-stenotic vein portion in any other patient.
	
 	Schmitt discloses an intravascular imaging device.  Schmitt teaches making a determination that a measured diameter is less than or equal to a predetermined stent dimeter for a vein segment in which the vein portion is located (see par. [0116], [0118]-[0122]; fig. 21 and 22), wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient (see par. [0116], [0118]-[0122]; fig. 21 and 22), or measured or determined from a dimeter of any non-stenotic vein portion in any other patient (see par. [0116], [0118]-[0122]; fig. 21 and 22).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of making a determination that a measured diameter is less than or equal to a predetermined stent dimeter for a vein segment in which the vein portion is located, wherein the predetermined stent diameter is not measured from or determined from any said vein portion of said patient, or measured or determined from a dimeter of any non-stenotic vein portion in any other patient in the invention of Labropoulos, as taught by Schmitt, to be able to provide a optimized stent diameter, length and position. 
	But, Labropoulos and Schmitt fail to explicitly state a determination that measured diameter is less than or equal to 
    PNG
    media_image2.png
    28
    54
    media_image2.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located.  As stated above, Labropoulos states using 3D duplex ultrasound to measure the diameter of the vein portion of a patient, and Schmitt teaches making a determination that the measured diameter is less than or equal to a predetermined stent diameter for a vein segment; therefore, it would have been obvious and routine to one of ordinary skill in the art to further verify a determination that measured diameter is less than or equal to 
    PNG
    media_image2.png
    28
    54
    media_image2.png
    Greyscale
 of predetermined stent diameter for a vein segment in which the vein portion is located since its held that selecting optimized range and size is obvious to one of ordinary skill in the art. 
	Regarding claim 11, Labropoulos and Schmitt disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the stent to be used is at least 2 mm greater than predetermined stent diameter for the vein portion, however, it would have been obvious and routine to one of ordinary skill in the art to have the that the stent to be used is at least 2 mm greater than predetermined stent diameter for the vein portion since it’s held that selecting optimized range and size is obvious and routine to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793